Case 1:18-cv-05912-JGK Document 19 Filed 10/03/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

[oIlZI\&8
GINA WILLIAMS,
Plaintiff,

-V- No. 18-cv-5912 (RJS)
ORDER

NEW YORK CITY HOUSING AUTHORITY et
al.,

Defendants.

 

 

RICHARD J. SULLIVAN, District Judge:

The Court is in receipt of numerous letters signed by Frederick Jones, a non-party to this case,
purporting to write on behalf of Plaintiff Gina Williams. With limited exceptions, only parties are
permitted to make written submissions to the Court, and those filings must be filed electronically by
counsel through the Court’s Electronic Case Filing system or via hard copy through the Court’s Pro Se
Office. For a non-party to make a written submission to the Court, he must file a motion to intervene in
the action pursuant to the Federal Rules of Civil Procedure. Neither parties nor non-parties are permitted
to send emails to the Court’s Chambers inbox without first filing their submission in the manner
described above, The Court will not consider the communications received thus far and any further
communications that do not comply with the Federal Rules of Civil Procedure and the Court’s Individual
Rules and Practices will be discarded.

The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated: October 3, 2018 > f P

PR 2 ~
New York, New York »- fos hae OO).
re aang ed

RICHARD J. SULLIVAN
UNITED STATES DISTRICT JUDGE
